In a proceeding under article 30 of the Civil Practice Act, an order had been obtained ex parte directing certain witnesses to appear and give testimony, and, in connection therewith, to produce books and papers, within this State, to be used in an action for divorce instituted by respondent in the State of Florida. Pursuant to this order a subpmna duces tecum was served upon appellant. The appeal is from an order denying appellant’s motion to vacate or modify the subpmna. Order modified by striking from the first ordering paragraph thereof “ herein in all respects denied ” and by substituting therefor “granted to the extent of striking from said subpmna items 3, 4, 6, 7, 8 and 9, and by striking from item 2 everything following the words ‘ located at ’ and by substituting therefor the following: ‘ 325 East 5th Street, New York, New York, and 610 East 13th Street, New York, New York, wherein Morton Freundlioh is the lessor.’ ” As so modified, order affirmed, without costs. The provisions struck out exceed the intended scope of the commission to take testimony issued by the Florida court. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.